DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications: original application, filed 11/04/2020; IDS, filed 03/22/2021.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veluchamy et al. (“Veluchamy”), U.S. Pub. No. 2008/0235577 A1, published September 2008, in view of Slater et al. (“Slater”), U.S. Pub. No. 2002/0069179 A1, published June 2002.


Regarding independent claim 1, Veluchamy teaches in part a method comprising: accessing, by one or more servers, a document template comprising a pre-tag indicating a visible location within the content of the document template for a signature of a user associated with a signing role; since Veluchamy teaches a signature tag can be placed into the placeholder electronic document at a selected signature location; the signature tag is associated with the signing individual and defines the signature location within the placeholder electronic document for the signing individual to sign (par. 0004; 0051-0052). Veluchamy teaches a cursor can be placed at a location where a signature will be placed within the document, and a signing individual in the signer list module 106 can be selected; a signature tag 206 can be placed within the document at a desired location where the cursor has been located (par. 0028). Veluchamy teaches in another embodiment, the signature tag can be dragged and dropped to a desired location within the document (par. 0028). Veluchamy at Fig. 4C teaches one embodiment in which the signature capture module can then communicate with the secure document signer module to replace the signature tag 307 with an embedded signature 404 at the signature tag location, FIG. 4d shows the embedded signature 404, as displayed in the viewing pane 304, which has been inserted into the secure electronic document in place of the signature tag (par. 0040).
While Veluchamy teaches a placeholder document and does not expressly disclose a document template, Slater teaches when an electronic document is created, either from a template or as a new document, a signature block is included for each person that will digitally sign the document (par. 0012; par. 0057-0058). Veluchamy teaches the editable document 503 containing signature tags can be saved in a proprietary format as a placeholder electronic document, that can then be converted into a secure electronic document when the document is ready for signing (par. 0048).
Veluchamy teaches in part generating, based on the document template, an electronic document comprising the pre- tag, the electronic document associated with an available set of users; since Veluchamy teaches each signature tag is associated with a person or entity in the signer list module (par. 0047).
Veluchamy teaches a placeholder document and does not expressly disclose a document template, however, Slater teaches when an electronic document is created, either from a template or as a new document, a signature block is included for each person that will digitally sign the document (par. 0012; par. 0057-0058). Veluchamy teaches the editable document 503 containing signature tags can be saved in a proprietary format as a placeholder electronic document, that can then be converted into a secure electronic document when the document is ready for signing (par. 0048).
Veluchamy suggests but does not expressly teach associating, by the one or more servers, a signing user of the available set of users with the signing role; because Veluchamy teaches that a function of each signing individual can be associated with the individual's name, for example, their function relative to the document may be a buyer, a seller, an assignee, an assignor, a notary, a witness, and so forth (par. 0026). 
Veluchamy does not expressly teach the association is performed by a server; however, Slater teaches the electronic document includes routing information including document identifiers, sender’s name (par. 0052; see also par. 0096). Slater teaches a client audit log will record actions taken by a user, and enable ready reconstruction of the history of processes and operations performed by the servers with respect to a particular electronic document (par. 0100).
Veluchamy teaches responsive to the association, generating, by the one or more servers, a copy of the electronic document having a tag automatically overlaid on the copy of the electronic document based on the pre-tag, the tag indicating the visible location for the signing user to sign; since Veluchamy teaches placing at least one signature tag for the selected signing individual into the placeholder electronic document, wherein each of the at least one signature tag defines a location for a signature within the electronic document to sign at the location (par. 0059). Veluchamy teaches an additional operation provides securing 850 the placeholder electronic document to form a secure electronic document containing content configured to be uneditable and enabling the secure electronic document to accept written signatures from the signing individuals at the signature tag locations (par. 0059; Fig. 8).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the signature tags, signing individuals, placeholder document and secure document taught by Veluchamy, with the template document and signature blocks taught by Slater, since both were directed to signing electronic documents, and since Slater recognized that there was a need in the art for allowing electronic documents that are digitally signed to be validated, processed and/or recorded (par. 0010), and would have provided these advantages to Veluchamy.

Regarding dependent claim 2, Veluchamy teaches the method of claim 1, wherein associating the signing user with the signing role comprises: tagging the electronic document with the tag, the tag comprising a signature tag that corresponds to the signing role; since Veluchamy teaches each signature tag is associated with a person or entity in the signer list module (par. 0047). Veluchamy teaches a signature tag can be placed into the placeholder electronic document at a selected signature location; the signature tag is associated with the signing individual and defines the signature location within the placeholder electronic document for the signing individual to sign (par. 0004; 0051-0052).

Regarding dependent claim 3, Veluchamy teaches the method of claim 1, wherein associating the signing user with the signing role comprises: receiving, from a first user, a selection of the signing user for association with the signing role; since Veluchamy teaches selecting a signing individual from a signer list associated with the secure electronic document, wherein the signer list contains people selected to sign the secure electronic document (par. 0062).

Regarding dependent claim 4, Veluchamy teaches the method of claim 3, wherein associating the signing user with the signing role further comprises: transmitting, by the one or more servers to a client device associated with the first user, a graphical user interface (GUI) configured to allow the first user to associate the signing role with one or more users of the available set of users; because Veluchamy teaches a user interface for entering a signer name and function, and a list of signers (Figs. 1b, 1c; par. 0026-0027).

Regarding dependent claim 5, Veluchamy teaches the method of claim 1, wherein the signing role is one of a plurality of signing roles associated with the electronic document; because Veluchamy teaches a user interface for entering a signer name and function, and a list of signers (Figs. 1b, 1c; par. 0026-0027).

Regarding dependent claim 6, Veluchamy teaches the method of claim 1, further comprising: determining that the signing role is not associated with any user of the available set of users; because Veluchamy teaches the signer list module 106 can verify that no duplicate names are added to the list, either initially or when editing the names (par. 0027).
Veluchamy does not expressly disclose providing a report identifying that the signing role is not associated with any of the available set of users; however, Slater teaches when an error occurs, a digitally signed electronic rejection and error notice is returned to the designated users in addition to the electronic document (par. 0102).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the signature tags, signing individuals, placeholder document and secure document taught by Veluchamy, with the template document and signature blocks taught by Slater, since both were directed to signing electronic documents, and since Slater recognized that there was a need in the art for allowing electronic documents that are digitally signed to be validated, processed and/or recorded (par. 0010), and would have provided these advantages to Veluchamy.

Regarding dependent claim 7, Veluchamy does not expressly teach the method of claim 6, further comprising: providing a report identifying that the electronic document has one or more signing roles that are unassociated; however, Slater teaches when an error occurs, a digitally signed electronic rejection and error notice is returned to the designated users in addition to the electronic document (par. 0102).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the signature tags, signing individuals, placeholder document and secure document taught by Veluchamy, with the template document and signature blocks taught by Slater, since both were directed to signing electronic documents, and since Slater recognized that there was a need in the art for allowing electronic documents that are digitally signed to be validated, processed and/or recorded (par. 0010), and would have provided these advantages to Veluchamy.

Regarding independent claim 8 and dependent claims 9-14, claims 8-14 are directed to the non-transitory computer readable storage medium comprising instructions that, when executed by a processor, cause the processor to perform the steps of the methods recited in claims 1-7, and are directed to substantially similar subject matter, therefore claims 8-14 are rejected along the same rationale as set forth for claims 1-7.
Further, while Veluchamy does not expressly each a processor and storage medium, Slater teaches processors (par. 0037) and storage devices and mediums (par. 0035).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the signature tags, signing individuals, placeholder document and secure document taught by Veluchamy, with the template document and signature blocks taught by Slater, since both were directed to signing electronic documents, and since Slater recognized that there was a need in the art for allowing electronic documents that are digitally signed to be validated, processed and/or recorded (par. 0010), and would have provided these advantages to Veluchamy.


Regarding independent claim 15 and dependent claims 16-20, claims 15-20 are directed to the system comprising: a processor; and a non-transitory computer readable storage medium comprising instructions that, when executed by the processor, cause the processor to perform the steps of the methods recited in claims 1-6, and are directed to substantially similar subject matter, therefore claims 8-14 are rejected along the same rationale as set forth for claims 1-6.
Further, while Veluchamy does not expressly each a processor and storage medium, Slater teaches processors (par. 0037) and storage devices and mediums (par. 0035).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have combined the signature tags, signing individuals, placeholder document and secure document taught by Veluchamy, with the template document and signature blocks taught by Slater, since both were directed to signing electronic documents, and since Slater recognized that there was a need in the art for allowing electronic documents that are digitally signed to be validated, processed and/or recorded (par. 0010), and would have provided these advantages to Veluchamy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Banatwala et al.	U.S. Pub. No. 2009/0164267 A1	published	June 2009

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508. The examiner can normally be reached Monday 10:00am-6:00pm; Wednesday 11:00am-3:00pm; Thursday 11:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMELIA L TAPP/Primary Examiner, Art Unit 2144